Case 1:18-cv-00211-TSE-JFA Document 100 Filed 04/09/19 Page 1 of 10 PageID# 920



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


 SIMRET SEMERE TEKLE                       )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )                 Case No.:       1:18-cv-00211
                                           )
 NOUF BINT NAYEF ABDUL-AZIZ AL SAUD )
 and MOHAMMAD BIN ABDULLAH AL SAUD )
                                           )
       Defendants.                         )
 __________________________________________)

     DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR OBJECTIONS AND
       MOTION TO SET ASIDE A PORTION OF THE MAGISTRATE JUDGE’S
                   MARCH 29, 2019, DISCOVERY ORDER

        Pursuant to Federal Rule of Civil Procedure 72(a), Defendants Mohammad bin Abdullah

 al Saud and Nouf bint Nayef Abdul-Aziz al Saud (“Defendants”), by and through undersigned

 counsel, submit this memorandum in support of their motion to set aside that portion of Judge

 Anderson’s March 29, 2019, order compelling Defendants’ to waive confidentiality protections

 afforded them under federal law and to endorse Plaintiff’s Freedom of Information Act (“FOIA”)

 request to the United States Department of State. ECF 99.

                                         BACKGROUND

        On February 5, 2019, the Court, pursuant to 28 U.S.C. § 636, referred “all future matters,

 including consideration of all dispositive motions” to United States Magistrate Judge John F.

 Anderson. ECF 66. On March 22, 2019, after Plaintiff and Defendants were unable to agree on

 the extent of Defendants’ obligations to comply with certain of Plaintiff’s discovery requests,

 Plaintiff filed a motion to compel Defendants’ cooperation in discovery. ECF 77. On March 29,

 2019, Judge Anderson granted in part, and denied in part, Plaintiff’s motion to compel, stating his
Case 1:18-cv-00211-TSE-JFA Document 100 Filed 04/09/19 Page 2 of 10 PageID# 921



 rulings from the bench. ECF 87. Defendants have since complied with all aspects of Judge

 Anderson’s March 29, 2019, order, with one exception. As to that exception, Defendants believe

 that the Magistrate Judge’s decision is contrary to the law and, accordingly, bring this motion to

 set aside that portion of his decision.

                                                   FACTS

        In 2011, Plaintiff was working in Saudi Arabia as a domestic employee for Defendant Nouf

 bint Nayef’s mother. In the summer of 2011, while Defendants were visiting Saudi Arabia from

 their temporary residence in the United States, Defendants offered Plaintiff a position working as

 a domestic employee for them in the United States. Plaintiff accepted the position. Defendants

 returned to the United States while Plaintiff obtained the necessary visa. Employees of the Saudi

 royal family assisted Plaintiff in obtaining her visa. Plaintiff alleges, and Defendants do not

 dispute, that a step in the process involved Plaintiff submitting an employment contract to the U.S.

 consulate in Saudi Arabia. Plaintiff alleges that this was done and, while Defendants had no

 personal involvement in the process, Defendants are aware of no information that suggests that it

 was not done.

        Plaintiff alleges that she first became aware of the existence of the written contract when

 she arrived at the U.S. consulate to obtain her visa. Her initial allegations related to the contract

 were limited to the fact that it was “in a language that [she] could not read,” and that she “did not

 receive a copy of the contract.” Compl., ¶ 14. Defendants subsequently moved to dismiss the

 contract claim on various grounds, including on the ground that Plaintiff had conceded in her

 Complaint that she had no knowledge regarding the contractual provisions and thus had no basis

 for claiming a breach. The Court granted the motion to dismiss (on statute of limitations grounds),

 but gave Plaintiff an opportunity to amend her complaint. In her Second Amended Complaint




                                                  2
Case 1:18-cv-00211-TSE-JFA Document 100 Filed 04/09/19 Page 3 of 10 PageID# 922



 (“SAC”), Plaintiff alleged, for the first time, that “[at the consulate,] Defendants’ agent

 summarized the terms of the contract aloud to Ms. Tekle.” SAC, ¶ 23.

        What is undisputed in the various iterations of Plaintiff’s story is that: (a) she never

 requested a copy of the contract (which is not surprising since it was in a language she concedes

 she could not read); and (b) that the Defendants, who were half a world away, never had the

 contract in their possession. The Defendants, for their part, have consistently asserted throughout

 this litigation that they have no recollection of ever possessing or reviewing the contract.

        Plaintiff proceeded to obtain her visa and to travel to the United States, at Defendants’

 expense, to work for the Defendants. She worked for the Defendants for less than seven months,

 at which time she left their employment without notice or explanation. At no point in the seven

 months she worked for Plaintiffs did she request a copy of her employment contract. (Although

 Defendants still did not have a copy of the contract, they presumably could have reached out and

 obtained a copy from the private affairs office in Saudi Arabia that handled such matters for Mrs.

 al Saud’s family; that office was closed after the death of Mrs. al Saud’s father in 2012.)

        Defendants moved back to Saudi Arabia in 2013. As Plaintiff concedes, Defendants had

 no contact with Plaintiff for nearly six years after Plaintiff left their employment. The first

 awareness Defendants had that Plaintiff was back in their lives was in April of 2018, when they

 were alerted that a copy of this lawsuit had been taped to the front gate of a home where they had

 once lived in Virginia.

        In discovery, it has become apparent that Plaintiff has been contemplating a civil lawsuit

 against Defendants at least as far back as 2014 (a fact that Plaintiff’s counsel did not disclose

 during briefing and arguments on the statute of limitations, at which time Plaintiff’s counsel

 asserted that Plaintiff was too “terrified” to contemplate bringing this lawsuit). As it turns out,




                                                  3
Case 1:18-cv-00211-TSE-JFA Document 100 Filed 04/09/19 Page 4 of 10 PageID# 923



 Plaintiff was represented by attorneys throughout this period, and those attorneys (one of whom

 still represents her): (1) in 2014, advised the immigration authorities that she should not be

 deported because she would lose access to the U.S. civil justice system for the purpose of bringing

 this lawsuit; and (2) in 2016, filed a demand letter with the Saudi embassy aimed at Defendants,

 referencing these exact contractual claims (a letter of which Defendants never received notice of).

 At no point, in the six years following her voluntary termination of her employment, did Plaintiff—

 or her counsel who were actively threatening a lawsuit—ever request from Defendants a copy of

 the contract.

         Now, six years later, well after the five-year statute of limitations would presumptively

 have expired, Plaintiff has requested a copy of the contract from Defendants in discovery. Defense

 counsel informed Plaintiff’s counsel that Defendants do not presently have a copy of the contract,

 and do not recall ever having, or seeing, a copy of the contract. Defendants have conducted a

 diligent search for the contract among their own records. Defendants have requested the contract

 from each of their employees who handled their business affairs and might reasonably be expected

 to have the contract. Not surprisingly, none of these employees have a copy of the contract at this

 remote point in time. Defendants have attempted to contact the office that once handled these

 matters for the royal family. As noted, there has been a royal succession since the events in

 question and, after substantial turnover in personnel, Defendants have been unable to locate a copy

 of the contract after a diligent search at that office.

         Having first filed a breach of contract claim without possessing a copy of the contract (or

 ever even having read the contract), and then having failed to obtain a copy of the contract through

 the traditional means of discovery, Plaintiff proposed an extraordinary form of relief to the

 Magistrate Judge. Plaintiff requested that the Magistrate Judge order Defendants to affirmatively




                                                     4
Case 1:18-cv-00211-TSE-JFA Document 100 Filed 04/09/19 Page 5 of 10 PageID# 924



 endorse Plaintiff’s FOIA request to the U.S. Department of State, in the hope that the U.S.

 Consulate in Saudi Arabia has maintained a copy of the contract in their files. Despite the fact that

 Plaintiff cited no authority for her extraordinary request, the Magistrate Judge accepted Plaintiff’s

 invitation and, citing no authority of his own, announced that “we'll make new law here today,”

 and ordered Defendants to sign paperwork addressed to the U.S. Department of State waiving their

 statutory confidentiality interests, and endorsing Plaintiff’s FOIA request, which the U.S.

 government had previously denied on the basis of those selfsame confidentiality concerns.

                                            ARGUMENT

        Under Fed. R. Civ. P. 72(a), upon receiving timely objections to a magistrate judge’s

 decision on “a pretrial matter not dispositive of a party’s claim or defense,” “[t]he district judge in

 the case must consider [those] objections and modify or set aside any part of the order that is

 clearly erroneous or is contrary to law.” Under Fed. R. Civ. P. 34, “[a] party may serve on any

 other party a request within the scope of Rule 26(b) . . . to produce and permit the requesting party

 or its representative to inspect, copy, test, or sample the following items in the responding party’s

 possession, custody, or control.” (emphasis added).

        Defendants object to the Magistrate Judge’s March 29, 2019, order because they do not

 have “possession, custody, or control” of documents in the possession of the U.S. government.

 Defendants have met their discovery obligations by conducting a thorough search of their own

 records, and by requesting that their employees and other agents conduct a thorough search of their

 records. The applicable law does not require more.

        There is no valid argument that the document in question is in the “possession” or

 “custody” of the Defendants. Although not explicit in his reasoning, the Magistrate Judge’s

 decision must be logically premised on a finding that the document is somehow in the “control”




                                                   5
Case 1:18-cv-00211-TSE-JFA Document 100 Filed 04/09/19 Page 6 of 10 PageID# 925



 of Defendants. In reaching his decision, the Magistrate Judge erroneously analogized requiring

 Defendants to endorse Plaintiff’s FOIA request to a more routine discovery scenario, in which the

 requested documents are in the possession of an agent or affiliate of the litigant, such as a litigant’s

 bank records in the possession of a bank. In such scenarios, according to the Magistrate Judge, he

 has routinely ordered a litigant to order its agent (the bank) to produce relevant documents.

 Defendants do not dispute this principle, as applied to agents or affiliates of the litigants, and had,

 in fact, already, at the time this issue was presented to the Magistrate Judge, requested that all their

 employees and agents conduct a thorough search for responsive documents, including the contract.

         What Defendants dispute is the validity of the Magistrate Judge’s analogy as applied to

 entities—like the U.S. government—that plainly are not agents or affiliates of the litigant. The

 Magistrate Judge cited no authority for that proposition and, in fact, there is none. C.f. Flame S.A.

 v. Indus. Carriers, 2014 U.S. Dist. LEXIS 56452 (E.D. Va. 2014) (litigant corporation found to

 have practical control over documents of its “sister corporation”); E.I. DuPont de Nemours & Co.

 v. Kolon Indus., 286 F.R.D. 288 (E.D. Va. 2012) (litigant found to have “practical ability” to obtain

 documents from its corporate affiliates). In all relevant cases Defendants have located in which a

 party is required to produce the documents in the possession of a non-party, there is a corporate

 affiliation or agency relationship between the litigating party and the non-party holder of the

 documents. As the Flame court phrased it, “[i]t is well established that a district court may order

 the production of documents in the possession of a related nonparty entity under Rule 34(a).”

 Flame, 2014 U.S. Dist. LEXIS 56452 at *3 (emphasis added).1



 1
   In a follow-up ruling, the Flame Court enumerated the factors that courts have traditionally
 applied in determining whether to order discovery from a non-party: “(1) the corporate structure
 of the party/non-party, (2) the non-party's connection to the transaction at issue in the litigation,
 (3) the degree that the non-party will benefit from the outcome of the case; (4) whether the related
 entities exchange documents in the ordinary course of business; (5) whether the nonparty has


                                                    6
Case 1:18-cv-00211-TSE-JFA Document 100 Filed 04/09/19 Page 7 of 10 PageID# 926



        Once litigants are responsible for obtaining documents outside the control of themselves

 and their agents and affiliates, what reasonable limits exist? If Plaintiff had not initiated a FOIA

 request on her own, would Defendants be responsible for initiating their own FOIA request in

 order to obtain and produce the document? Are foreign litigants, like these Defendants, not only

 responsible for attempting to obtain documents in the possession the U.S. government, but also

 responsible for attempting to obtain documents in the possession of their own governments?

        Equally troubling is the manner in which the Magistrate Judge disposed of the

 confidentiality interests of the Defendants, which are explicitly protected by the FOIA. In this

 case, the U.S. Department of State denied Plaintiff’s FOIA request for the express reason that the

 release of the documents would “breach [the] confidentiality” of the Defendants as established by

 the applicable statutes. The Magistrate Judge (relying on his flawed bank analogy) found that the

 confidentiality concerns could be overcome by Defendants simply signing a waiver, but he made

 no effort to explain whether it was appropriate to require such a waiver. Various privileges, such

 as the doctor-patient privilege or the attorney-client privilege, establish common law zones of

 confidentiality similar to the statutory zone of confidentiality accorded to the Defendants in

 connection with the documents that were submitted to the U.S. Consulate. As in the current case,

 those privileges could be made simply to disappear if the litigant were required by a court to sign

 a waiver directed to his doctor or his attorney. Courts would typically never even consider




 participated in the litigation; (6) common relationships between a party and its related non-party
 entity; (7) the ownership of the non-party; (8) the overlap of directors, officers, and employees;
 (9) the financial relationship between the entities; (10) the relationship of the parent corporation
 to the underlying litigation; and (11) agreements among the entities that may reflect the parties'
 legal rights or authority to obtain certain documents.” Flame S.A. v. Indus. Carriers, Inc., 39 F.
 Supp. 3d 752, 759 (E.D. Va. 2014). This recitation of factors shows just how removed this line of
 cases is from the Magistrate’s ruling in this case—that Defendants are responsible for production
 of a document in the possession, not of a corporate affiliate, but of the U.S. government.


                                                  7
Case 1:18-cv-00211-TSE-JFA Document 100 Filed 04/09/19 Page 8 of 10 PageID# 927



 requiring a litigant to sign such a waiver, thereby coercing the litigant into abandoning his or her

 privilege. In this case, the Magistrate Judge apparently did not recognize the issue, much less

 engage in any weighing of equities to determine whether Defendants’ rights should be overborne.

         To date, Plaintiff has not identified, the Magistrate Judge has not cited, and defense counsel

 have not located, a single decision requiring a party to produce in discovery documents that are in

 the possession, custody, and control of the U.S. government, much less that the party sign away

 his or her rights under the FOIA in order to do so. To the best of defense counsel’s knowledge,

 no court has taken the extraordinary step that Judge Anderson took when he stated that “we'll make

 new law here today” and ordered Defendants to endorse Plaintiff’s FOIA request to the U.S.

 Department of State.

         As such, Defendants respectfully submit that Judge Anderson’s order is contrary to law.

                                           CONCLUSION

         Based on the foregoing, Defendants respectfully request that the Court set aside that portion

 of Judge Anderson’s order compelling them to endorse Plaintiff’s FOIA request and to waive their

 rights of confidentiality.


 Dated: April 9, 2019                                   Respectfully submitted,

                                                        /s/ John L. Brownlee
                                                        John L. Brownlee (VSB# 37358)
                                                        Stuart G. Nash (pro hac vice)
                                                        David L. Haller (pro hac vice)
                                                        HOLLAND & KNIGHT LLP
                                                        1650 Tysons Boulevard, Suite 1700
                                                        Tysons, VA 22102
                                                        Telephone: 703.720.8600
                                                        Facsimile: 703.720.8610
                                                        Email: John.Brownlee@hklaw.com
                                                        Email: Stuart.Nash@hklaw.com
                                                        Email: David.Haller@hklaw.com




                                                   8
Case 1:18-cv-00211-TSE-JFA Document 100 Filed 04/09/19 Page 9 of 10 PageID# 928



                                           Counsel for Defendants Mohammad bin
                                           Abdullah al Saud and Nouf bint Nayef
                                           Abdul-Aziz al Saud




                                       9
Case 1:18-cv-00211-TSE-JFA Document 100 Filed 04/09/19 Page 10 of 10 PageID# 929



                                  CERTIFICATE OF SERVICE

         I certify that on this 9th day of April 9, 2019, a true copy of the foregoing was served via

 electronic case filing to:

 Nicholas Cooper Marritz                               Richard F. Levy
 Legal Aid Justice Center                              Jenner & Block LLP
 6066 Leesburg Pike, Suite 520                         1099 New York Avenue NW, Suite 900
 Falls Church, VA 22041                                Washington, DC 20001
 nicholas@justice4all.org                              rlevy@jenner.com

 Jonathan A. Langlinais                                Agnieszka M. Fryszman
 Jenner & Block LLP                                    Cohen Milstein Sellers & Toll PLLC
 1099 New York Avenue NW, Suite 900                    1100 New York Avenue NW, Fifth Floor
 Washington, DC 20001                                  Washington, DC 20005
 jalanglinais@jenner.com                               afryszman@cohenmilstein.com

 Le’ake Fesseha                                        Martina Elizabeth Vandenberg
 Le’ake Fesseha Law Office                             The Human Trafficking Legal Center
 901 S. Highland Street, Suite 312                     1030 15th Street NW, Suite 1048
 Arlington, VA 22204                                   Washington, DC 20005
 leakef@hotmail.com                                    mvandenberg@htlegalcenter.org

 Sarah Linnell Bessell                                 Andrew B. Cherry
 The Human Trafficking Legal Center                    Jenner & Block LLP
 1030 15th Street NW, Suite 1048                       1099 New York Avenue NW, Suite 900
 Washington, DC 20005                                  Washington, DC 20001
 sbessell@htlegalcenter.org                            acherry@jenner.com

 Counsel for Plaintiff Simret Semere Tekle

                                                       /s/ John L. Brownlee
                                                       John L. Brownlee




                                                 10
